PER CURIAM.
This is a companion case to No. 7250, Yankee Network, Inc. v. Federal Communications Commission, recently decided by this court.1 It arose out of the same proceeding, and was argued and submitted on the same record. The only substantial difference between the present case and No. 7250 is that the assignment of reasons for appeal is even less adequate to show an appealable interest than in No. 7250. Consequently, our decision will be the same.
Appeal dismissed.

 107 F.2d 212, decided August 14, 1939.